UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
                                                               :
ALFRED VITALONE,
                                                               :
                           Plaintiff,                            OPINION & ORDER
                                                               :
                  -against-                                      15 Civ. 8525 (GWG)
                                                               :
THE CITY OF NEW YORK, et al.,
                                                               :
                           Defendants.
                                                               :
---------------------------------------------------------------x
GABRIEL W. GORENSTEIN, UNITED STATES MAGISTRATE JUDGE

        Plaintiff Alfred Vitalone brought this action against defendants the City of New York and

seventeen police officers seeking relief pursuant to 42 U.S.C. § 1983 for violations of his

constitutional rights arising from his arrest after a traffic stop in 2014. Plaintiff’s first attorney,

Michael Colihan, was terminated as counsel in March 2018. Plaintiff’s current attorneys —

Vikrant Pawar, Robert Blossner, and Edward Zaloba (sometimes referred to collectively as “the

Pawar attorneys”) — took over the case in May 2018. The case settled in December 2018

pursuant to an offer of judgment under Rule 68 of the Federal Rules of Civil Procedure. The

accepted Offer of Judgment included an award of $85,000 for costs and attorney’s fees.

        Colihan and the Pawar attorneys now seek to have this Court resolve their dispute over

the disbursement of attorney’s fees resulting from the settlement.1 The parties have consented to


        1
          See Notice of Motion, filed Mar. 28, 2019 (Docket # 221) (“Notice of Mot.”); Second
Declaration of Michael Colihan in Opposition to the Motion to Reopen this Case, filed Apr. 11,
2019 (Docket # 224) (“Second Colihan Decl.”); Declaration of Michael Colihan in Opposition to
the Motion to Reopen this Case, filed Apr. 11, 2019 (Docket # 225) (“Colihan Decl.”);
Plaintiff’s Memorandum of Law in Opposition to the Motion of Vik Pawar, a/k/a Vikrant Pawar
to Reopen this Action, filed Apr. 11, 2019 (Docket # 226) (“First Colihan Mem.”); Letter from
Vik Pawar, filed Apr. 23, 2019 (Docket # 227); Letter from Michael Colihan, filed May 31, 2019
(Docket # 229); Letter from Vik Pawar, filed June 5, 2019 (Docket # 231); Letter from Michael
Colihan, filed June 6, 2019 (Docket # 232); Letter from Michael Colihan, filed June 14, 2019
the disposition of this application by the undersigned under 28 U.S.C. § 636(c). For the reasons

stated below, Colihan is awarded $12,701 in costs and $32,535 in fees.

I. BACKGROUND

       A. Factual and Procedural History

       Although the details of plaintiff’s claim are not critical to deciding the fee dispute, a short

summary of the background will provide some context for the attorneys’ litigation efforts.

       On June 24, 2014, plaintiff was driving to City Hall in Staten Island to get married when

a New York City Police Department Officer initiated a traffic stop. Vitalone v. City of New

York, 2018 WL 1587591, at *1 (S.D.N.Y. Mar. 27, 2018). When plaintiff asked the officer

“what [he] did wrong,” the officer said he had “observed the plaintiff using a cell phone while

driving.” Id. Eventually, the officer issued plaintiff a ticket, and when plaintiff protested, the

officer demanded plaintiff exit the car. Id. Plaintiff refused because he was “frightened of” the

officer. Id. The officer apparently called for back-up and several other officers eventually

arrived on the scene. See id. Plaintiff exited the car after he saw the original officer had stepped

away from the vehicle, but once he did so, officers “grabbed” him. Id. Plaintiff was eventually



(Docket # 235); Declaration of Michael Colihan in Support of an Application for Legal Fees,
filed June 18, 2019 (Docket # 238) (“Colihan Fees Decl.”); Second Declaration of Michael
Colihan in Support of an Application for Legal Fees, filed June 18, 2019 (Docket # 239)
(“Second Colihan Fees Decl.”); Third Declaration of Michael Colihan in Support of a Motion for
Attorney’s Fees, filed June 18, 2019 (Docket # 240) (“Third Colihan Fees Decl.”); Fourth
Declaration of Michael Colihan in Support of his Motion for Attorney’s Fees, filed June 18,
2019 (Docket # 241) (“Fourth Colihan Fees Decl.”); Memorandum of Law in Support, filed June
19, 2019 (Docket # 242) (“Colihan Fees Mem.”); Declaration, filed July 15, 2019 (Docket
# 254) (“Second Pawar Decl.”); Memorandum of Law in Support of Attorney Fees, filed July 16,
2019 (Docket # 255) (“Pawar Mem.”); Reply Memorandum in Support of a Motion for Fees,
filed Aug. 1, 2019 (Docket # 257) (“Colihan Reply Mem.”); Final Declaration of Michael
Colihan in Support of an Application for Legal Fees, filed Aug. 1, 2019 (Docket # 258) (“Final
Colihan Fees Decl.”); Fifth Declaration of Michael Colihan in Support of his Motion for Fees,
filed Aug. 16, 2019 (Docket # 264) (“Fifth Colihan Fees Decl.”).

                                                  2
subdued, handcuffed, brought to a squad car, and taken to the local precinct. Id. at *2. He was

charged with resisting arrest, obstructing governmental administration, and disorderly conduct.

Id.

         Plaintiff brought suit against individual officers and the City of New York under 42

U.S.C. § 1983 for excessive force, false arrest, malicious prosecution, abuse of process, failure to

intervene, as well as other claims. See Second Amended Complaint, filed May 24, 2017 (Docket

# 118), ¶¶ 40-90. In his March 27, 2018, opinion denying defendants’ motion for summary

judgment, Judge Koeltl found that the parties’ “drastically different accounts of the same events

[that occurred on June 24, 2014] . . . represent a genuine dispute as to what happened when the

plaintiff stepped out of the car and during the subsequent arrest.” Vitalone, 2018 WL 1587591,

at *5.

         The day before the summary judgment opinion issued, March 26, 2018, Colihan was

suspended from practice in the Southern District of New York for reasons unrelated to this

lawsuit. See Opinion & Order dated Mar. 20, 2019 (annexed as Ex. 30 to Colihan Fees Decl.)

(“App. Div. Order”). When Colihan informed Judge Koeltl of the suspension, Judge Koeltl on

March 29, 2018, terminated Colihan as attorney for plaintiff and stayed the case for 60 days so

plaintiff could retain new counsel. Order, filed Mar. 29, 2018 (Docket # 147). Pawar and

Blossner appeared on plaintiff’s behalf on May 7, 2018. (Docket ## 148-49). On May 31, 2018,

Judge Koeltl ordered the parties to file pretrial materials, including motions in limine, requests to

charge and proposed voir dire, by July 20, 2018, and to be ready for trial starting on September

17, 2018. Amended Civil Scheduling Order, filed May 31, 2018 (Docket # 150). These

deadlines were extended a number of times in June and July as the parties engaged in settlement

discussions and appeared for a settlement conference held on August 9, 2018.


                                                  3
        The case did not settle at that time and the first pretrial submissions were ultimately filed

by Pawar on August 14, 2018, and August 16, 2018. (Docket ## 170-172). Pawar made

additional submissions after that date, including materials opposing the defendants’ motion in

limine. (Docket ## 182, 192-194).

        On December 11, 2018, Judge Koeltl set a trial date of January 14, 2019 (Docket # 208),

but several days later, plaintiff filed a submission indicating that a Rule 68 offer of judgment had

been accepted. Notice of Acceptance, filed Dec. 17, 2018 (Docket # 210). Judgment was

entered on December 17, 2018. Judgment, filed Dec. 17, 2018 (Docket # 214). The judgment

reflected an award of $105,001 for plaintiff, and $85,000 for costs, expenses, and fees for

plaintiff’s counsel. Id.

        B. The Instant Dispute

        In March 2019, Pawar filed a letter requesting that the court re-open the case in light of

the fact that Colihan had, after the action had settled, asserted a charging lien under state law

seeking a portion of the attorney’s fees from plaintiff’s settlement. See Letter from Vik Pawar,

Robert Blossner, and Edward Zaloba, filed Mar. 20, 2019 (Docket # 217). In an application for

fees filed shortly thereafter, Pawar argued that “[w]hile it is true that Mr. Colihan did a great deal

of work on this matter, we had to review each and every facet of his work in a limited period of

time and prepare for trial.” Declaration, filed Mar. 28, 2019 (annexed to Notice of Mot.) (“First

Pawar Decl.”), ¶ 9. Pawar states he “readily agreed that Mr. Colihan should receive a portion of

the attorney fee[s] in this matter for his work prior to his suspension,” but that he and his

associates “feel that Mr. Colihan is being unreasonable in his demanding the lion’s share of the

fee,” because while Colihan “did a great deal of work over a period of 2-3 years, by the very

nature of trial practice . . . we had to duplicate his labor in addition to getting ready for trial” and


                                                   4
“spent an equal amount if not more to absorb this work within 2-3 months.” Id. ¶¶ 26-27. Pawar

requested that the disbursement be as follows: $15,000 in expenses to Colihan; an additional

$32,500 in fees to Colihan; $17,500 to Zaloba; and $35,000 to Pawar and Blossner. Id. ¶ 31.

       Colihan filed opposition papers seeking a higher percentage of the attorney’s fees. See

First Colihan Mem.; Colihan Decl.; Second Colihan Decl. In his brief, Colihan first pointed out

that the division of fees requested by Pawar was “a math[e]matical impossibility,” as the

amounts exceeded the $85,000 fee recovery. First Colihan Mem. at 15. Colihan recounted his

work on the case, which included attending 20 depositions, arguing that his fee should “come to

a minimum of $108,225 and a high of $124,875” based on an hourly rate of $325 or $375. Id. at

20-21. In the end, Colihan states that he performed “90% of the services” in this action. Id. at

21.

       On April 26, 2019, the Court held a conference attended by Colihan, Pawar, Blossner,

and a lawyer representing defendants. See Transcript of Proceedings from Apr. 26, 2019, filed

June 25, 2019 (Docket # 248) (“Apr. 26 Conference Tr.”), at 2. At the conference, the Court

stated that because Colihan was asserting a charging lien under New York Judiciary Law § 475,

the parties would need to address certain factors missing from their initial papers and set forth

their arguments regarding those factors in additional submissions. Id. at 4-5. The Court also

inquired as to the nature of the billing records the attorneys had kept. Colihan said he kept

contemporaneous time records, which went back three years and were “messy.” Id. at 5-6.2


       2
          While the court transcript indicates that Colihan also stated that he did not keep
contemporaneous records, Apr. 26 Conference Tr. at 6, Colihan later asserted that this was a
transcription error and that it was actually Blossner who made this statement. See Affirmation
of Michael Colihan in Support of a Motion for Attorney’s Fees as per the Order of Judge
Gorenstein dated August 9, 2019, dated Aug. 13, 2019 (Docket # 263) (“Supp. Colihan Aff.”),
¶¶ 1-2; Second Pawar Decl. ¶ 3 (noting Blossner’s time records were “reconstructed”). We
accept Colihan’s unopposed representation on this point.

                                                 5
Blossner stated he did not keep such records, though he understood that Zaloba “may have.” Id.

at 6. In light of these statements, the Court explained that it would allow counsel an additional

opportunity to submit documentation supporting their applications, including contemporaneous

time records Id. at 7.

        The parties subsequently filed their supplemental submissions. In his supplemental

memorandum, Colihan maintained he was entitled to 90% of the fees recovered based on New

York Judiciary Law § 475 and quantum meruit, or $76,500. See Colihan Fees Mem. at *6-10.3

        For his part, Pawar argues Colihan’s application is deficient because (1) Colihan does not

have a retainer agreement with plaintiff or documentation indicating plaintiff ever assigned his

attorney’s fees to Colihan, Pawar Mem. at 7; (2) Colihan is in violation of 22 NYCRR § 1215.1

because he has not shown the existence of a letter of engagement regarding his representation of

plaintiff, id. at 7-8; and (3) even if those failures are ignored, Colihan’s “actions (or inactions) in

the litigation should be factored into a downward departure of the fees and hourly rate he seeks

because of his performance,” id. at 8-11. Pawar and his colleagues also filed sworn declarations

in support of their fee applications indicating that Pawar’s application was based on

contemporaneous time records, that Blossner’s application was based on “reconstructed time

records,” and that Zaloba’s application was based on “contemporaneous/reconstructed time

records.” Second Pawar Decl. ¶¶ 2-4; see annexed exhibits 2, 3, 3a, 4, 4a to Second Pawar Decl.

        Following receipt of these submissions, and because none of the attorneys other than

Pawar described how their time records were maintained or reconstructed, the Court ordered

Colihan, Blossner, and Zaloba to provide additional sworn declarations or affidavits explaining



        3
          Some documents filed by Colihan do not contain page numbers. Thus, page numbers
identified by “*__” refer to the pagination assigned by the Court’s ECF system.

                                                   6
how their records were reconstructed with specific examples and to provide actual copies of the

contemporaneous records to the extent they existed. Order, filed Aug. 9, 2019 (Docket # 259);

Order, filed Aug. 12, 2019 (Docket # 260). Counsel responded by filing submissions. See

Declaration (annexed to Letter from Vik Pawar, filed Aug. 12, 2019 (Docket # 261)) (“Blossner

Supp. Decl.”); Declaration, filed Aug. 13, 2019 (Docket # 262) (“Zaloba Supp. Decl.”); Supp.

Colihan Aff. These submissions are described further in Section II.C below.

II. DISCUSSION

       A. Governing Law

       We begin by noting that “[w]henever a district court has federal jurisdiction over a case,

it retains ancillary jurisdiction after dismissal to adjudicate collateral matters such as attorney’s

fees.” Tancredi v. Metro. Life Ins. Co., 378 F.3d 220, 225 (2d Cir. 2004) (citations and internal

quotation marks omitted); accord In re Austrian & German Bank Holocaust Litig., 317 F.3d 91,

98 (2d Cir. 2003); Mason v. City of New York, 2016 WL 2766652, at *2 (S.D.N.Y. May 12,

2016). Here, we are called upon to adjudicate Colihan’s entitlement to fees under his charging

lien. New York law governs disputes over a charging lien in federal courts sitting in New York.

Butler, Fitzgerald & Potter v. Sequa Corp., 250 F.3d 171, 178 (2d Cir. 2001).

       In New York, “[t]he charging lien was created by the common-law courts as a device to

protect an attorney by ‘disabling clients from receiving the fruits of recoveries without paying

for the valuable services by which the recoveries were obtained.’” LMWT Realty Corp. v. Davis

Agency Inc., 85 N.Y.2d 462, 469 (1995) (quoting Goodrich v. McDonald, 112 N.Y. 157, 163

(1889)); accord In re Gates, 51 A.D. 350, 352-53 (2d Dep’t 1900). The charging lien is codified

in New York Judiciary Law § 475, which states that an attorney “who appears for a party has a

lien upon his or her client’s cause of action, claim or counterclaim, which attaches to a verdict,


                                                   7
report, determination, decision, award, settlement, judgment or final order in his or her client’s

favor, and the proceeds thereof in whatever hands they may come[.]” “[A]n attorney need not be

counsel of record at the time a plaintiff receives judgment or settlement proceeds in order to

have a lien on those proceeds, so long as the attorney was counsel of record at one point in the

proceedings.” Petition of Harley & Browne, 957 F. Supp. 44, 48 (S.D.N.Y. 1997) (citing Klein

v. Eubank, 87 N.Y.2d 459, 462 (1996)).

       “New York law holds, albeit implicitly so, that an attorney has standing to pursue an

action under Section 475 against another attorney for fees due to the attorney from his former

client.” Ray Legal Consulting Grp. v. Gray, 37 F. Supp. 3d 689, 698 (S.D.N.Y. 2014) (citing,

inter alia, Cohen v. Grainger, Tesoriero & Bell, 81 N.Y.2d 655, 658 (1993), and Smerda v. City

of New York, 7 A.D.3d 511, 512 (2d Dep’t 2004)). “[W]hen the dispute is between attorneys,

. . . [t]he discharged attorney may elect to receive compensation immediately based on quantum

meruit or on a contingent percentage fee based on his or her proportionate share of the work

performed on the whole case.” Cohen, 81 N.Y.2d at 658 (citing Lai Ling Cheng v. Modansky

Leasing Co., 73 N.Y.2d 454, 458 (1989)); accord Budin, Reisman, Kupferberg & Bernstein,

LLP. v. Law Offices of Rosemarie Arnold, 79 F. App’x 460, 461 (2d Cir. 2003) (summary

order); Varga v. Rent-A-Ctr. E., Inc., 2012 WL 6626284, at *3 (N.D.N.Y. Dec. 19, 2012);

Abenante v. Star Gas Corp., 33 A.D.3d 638, 639 (2d Dep’t 2006). “[W]hen attorneys agree to

put off getting a quantum meruit recovery up front [upon discharge], a contingent fee basis

should be presumed, with the discharged attorney receiving a ‘prorated share.’” Budin, 79 F.

App’x at 461 (quoting Cohen, 81 N.Y.2d at 660); accord Hervochon v. Iona Coll., 2019 WL

2451295, at *2 (S.D.N.Y. Jan. 18, 2019); Russo v. City of New York, 48 A.D.3d 540, 541 (2d

Dep’t 2008) (“Where there is a fee dispute between attorneys, the amount due an outgoing


                                                 8
attorney is based on the proportionate share of the work performed.”) (citing Lai Ling Cheng, 73

N.Y.2d at 457-58).

       Here, Colihan was suspended from practice in the Southern District of New York

effective March 26, 2018. App. Div. Order at 1-2, 5; Order, filed Mar. 29, 2018 (Docket # 147).

He was then terminated as attorney for plaintiff in this litigation on March 29, 2018. Id. The

parties agree that Colihan should receive a “prorated share” of the settlement amount set aside

for attorney’s fees in dispute. Budin, 79 F. App’x at 461; Cohen, 81 N.Y.2d at 660.

       “In assessing the proportionate contributions,” of prior and current counsel, courts

consider as factors “‘the time and labor spent by each, the actual work performed, the difficulty

of the questions involved, the skill required to handle the matter, the attorney’s skills and

experience, and the effectiveness of counsel in bringing the matter to resolution.’” Mason, 2016

WL 2766652, at *4 (quoting Buchta v. Union Endicott Cent. Sch. Dist., 296 A.D.2d 688, 689-90

(3d Dep’t 2002)) (bracketing omitted); accord Agence France Presse v. Morel, 2015 WL

13021413, at *8 (S.D.N.Y. Mar. 23, 2015), aff’d, 645 F. App’x 86 (2d Cir. 2016); Cruz v.

Olympia Trails Bus Co., 2005 WL 3071473, at *3 (S.D.N.Y. Nov. 14, 2005); Foppiano v. City

of New York, 2002 WL 31202716, at *4 (S.D.N.Y. Sept. 25, 2002); Pearse v. Delehanty, 105

A.D.3d 1023, 1023-24 (2d Dep’t 2013); Janes v. 2630 Attica Rd., Inc., 59 Misc. 3d 1202(A),

2016 WL 11004395, at *1 (Sup. Ct. 2016), aff’d, 159 A.D.3d 1427 (4th Dep’t 2018); Warren v.

Meyers, 187 Misc. 2d 668, 675-76 (Sup. Ct. 2001).

       “[T]he determination of an appropriate sum for an attorney’s charging lien is ‘committed

to the sound discretion of the trial court,’” and thus a “‘court is not required to precisely spell out

how it weighed the various factors making up the fee allowed.’” Agence France Presse, 2015

WL 13021413, at *8 (quoting Ocean World Lines, Inc. v. Atlant (USA) Inc., 2008 WL 1776415,


                                                   9
at *2 (S.D.N.Y. Apr. 17, 2008)). Accordingly, in determining the proper allocation of fees in the

case of a charging lien in New York, courts need not engage in the “lodestar” analysis of

calculating a “presumptively reasonable fee” as in the case for calculating a statutory attorney

fee award due to a prevailing party. See Agence France Presse, 2015 WL 13021413, at *8; see,

e.g., Hervochon, 2019 WL 2451295, at *3-6; Figueroa v. City of New York, 2011 WL 5547976,

at *3-4 (S.D.N.Y. Nov. 15, 2011).4

       B. Preliminary Matters

       We first address two preliminary issues. The first issue concerns the fact that Colihan is

currently suspended from the practice of law in this Court. See App. Div. Order. If a former

attorney is discharged for cause, he may not claim a charging lien. See, e.g., Shalom Toy, Inc. v.

Each & Every One of the Members of the N.Y. Prop. Ins. Underwriting Ass’n, 239 A.D.2d 196,

198 (1st Dep’t 1997). Indeed, he “is not entitled to legal fees” at all. Universal Acupuncture

Pain Servs., P.C. v. Quadrino & Schwartz, P.C., 370 F.3d 259, 263 (2d Cir. 2004) (citing

Teichner by Teichner v. W & J Holsteins, Inc., 64 N.Y.2d 977, 979 (1985)). Case law holds,

however, that an attorney may recover legal fees for services rendered prior to suspension or

disbarment “so long as the misconduct involved does not relate to the representation for which

the fees are sought.” Leontios v. Arzanipour, 22 A.D.3d 272, 273 (1st Dep’t 2005) (citation

omitted); see, e.g., Wittels v. Sanford, 137 A.D.3d 657, 658 (1st Dep’t 2016); Glinkenhouse v.


       4
           Colihan attaches a copy of an undated agreement signed by some of the attorneys on
this case asserting that any division of fees among attorneys will be calculated at the attorney’s
“hourly rate.” See Agreement (annexed as Ex. B to Fourth Colihan Fees Decl.). This agreement
concludes with the following sentence: “[i]n the event there is a ‘global’ settlement of this case
the parties will attempt to come to an agreement concerning an equitable distribution of fees.”
Id. The contingency contemplated by the agreement — a global settlement of both merits claims
and fee claims — has now occurred and the parties obviously have not reached an agreement on
the distribution of fees. Thus, the other terms of the contract are no longer in effect and we do
not consider them in adjudicating this dispute.

                                                10
Karp, 60 A.D.3d 630, 632 (2d Dep’t 2009); Yanez v. New York City Health & Hosps. Corp.,

248 A.D.2d 527, 527 (2d Dep’t 1998); see also Argro v. Osborne, 2016 WL 1464221, at *4

(N.D.N.Y. Mar. 25, 2016) (while some jurisdictions hold that a “charging lien may be forfeited

by an attorney who is suspended from the practice of law,” New York state “takes a more

forgiving approach, permitting a suspended attorney to seek recovery for services rendered prior

to her suspension”) (citation omitted). Indeed, a New York state regulation specifically permits

a suspended attorney to collect fees on a “quantum meruit basis for services rendered prior to the

effective date of the disbarment or suspension.” 22 NYCRR § 1240.15(g); accord Grossbarth v.

Dankner, Milstein & Ruffo, P.C., 157 A.D.3d 681, 681-82 (2d Dep’t 2018). Here, Colihan was

not suspended for any misconduct relating to the instant case. Thus, Colihan’s suspension does

not prevent him from seeking a portion of fees.

       Second, as provided in 22 NYCRR § 1215.1, “[e]xcept in limited circumstances” not

applicable here, “an attorney must provide his or her client with a written letter of engagement or

enter into a written retainer agreement explaining, inter alia, the scope of the legal services to be

provided, the fees to be charged, and the expenses and billing practices.” Gary Friedman, P.C. v.

O’Neill, 115 A.D.3d 792, 793 (2d Dep’t 2014). Pawar opposes Colihan’s application in part on

the basis that Colihan has not provided evidence of an engagement letter or retainer agreement.

Pawar Fees Mem. at 7-8. There is no dispute that Colihan actually appeared as plaintiff’s

attorney in this case. Indeed, Pawar acknowledges that Colihan “did a great deal of work” on the

case “over a period of 2-3 years.” First Pawar Decl. ¶ 27. For his part, Colihan avers a retainer

agreement exists but that he cannot locate it. Colihan Fees Mem. at *5.

       The authorities cited by Pawar do not support the notion that Colihan is barred from

seeking fees based merely on his failure to produce the retainer agreement. Here, the entitlement


                                                  11
to attorney’s fees has already been determined and the only issue is the proper apportionment of

fees. Under these circumstances, we do not view case law regarding the effect of noncompliance

with Section 1215.1 — whose purpose is to fully inform clients of the terms of the attorney’s

retention — to be applicable. Indeed, some cases specifically permit the collection of fees under

New York Judiciary Law § 475 even in the absence of a duly executed retainer agreement or

letter of engagement. See, e.g., Grossbarth, 157 A.D.3d at 682; Fuentes v. Brookhaven Mem’l

Hosp., 43 A.D.3d 992, 994 (2d Dep’t 2007); Wapner, Koplovitz & Futerfas, P.L.L.C. v.

Solomon, 7 A.D.3d 914, 915-16 (3d Dep’t 2004); K.E.C. v. C.A.C., 173 Misc. 2d 592, 600 (Sup.

Ct. 1997).

       C. Analysis

       As already discussed, to determine the attorneys’ shares of the proceeds, we examine

“‘the time and labor spent by each, the actual work performed, the difficulty of the questions

involved, the skill required to handle the matter, the attorney’s skills and experience, and the

effectiveness of counsel in bringing the matter to resolution.’” Mason, 2016 WL 2766652, at *4

(quoting Buchta, 296 A.D.2d at 689-90). As to the attorneys’ skills and experience, we find no

significant differences. See generally Declaration of Vik Pawar in Support of Fees (annexed as

Ex. 2 to Second Pawar Decl.); Declaration of Robert Blossner in Support of Fees (annexed as

Ex. 3 to Second Pawar Decl.); Declaration of Edward Zaloba in Support of Fees (annexed as Ex.

4 to Second Pawar Decl.); Colihan Fees Mem. at *8. As to the difficulty of the questions

presented to each set of attorneys and the skill required by each attorney, the attorneys operated

at two distinct phases of the case — filing, discovery, and summary judgment by Colihan, and

settlement and trial preparation for the Pawar attorneys. Nonetheless, we view the skills

required to be equivalent and the questions presented to be of equal difficulty. We see no


                                                 12
difference in effectiveness either. Colihan successfully took the case through discovery and

resisted summary judgment. The Pawar attorneys made the appropriate pretrial filings, made

submissions for and attended a settlement conference, prepared for trial, and obtained a

settlement satisfactory to the client.

        We thus view the question of a fair apportionment to center largely on the amount of

time expended by the attorneys and whether that time was appropriate to the actual tasks the

attorneys accomplished.

        As to the time spent by the attorneys, we are severely hampered in this exercise by the

fact that Colihan, Blossner, and Zaloba failed to keep contemporaneous time records. Blossner

and Zaloba are clear that they did not keep such records. See Second Pawar Decl ¶¶ 3, 4;

Blossner Supp. Decl. at *1; Zaloba Supp. Decl. at *4. Although has Colihan stated that he did in

fact keep contemporaneous time records, see Apr. 26 Conference Tr. at 6, he has never made that

claim in a sworn affidavit or declaration, and has never explained how the time summaries he

submitted to this Court were based on anything other than his recollection. Notwithstanding the

lack of any contemporaneous records, Colihan provided a detailed summary of his hours

expended on litigation tasks on certain dates from October 28, 2015, to February 19, 2018. See

Statement of Services (annexed to Fifth Colihan Fees Decl.) (“Colihan Statement of Services”).

The time estimates are extremely precise — for example, showing 5.1 hours for “Preparation for

deposition of def. Frank Desiderato & def. Amaty” on 12/5/2016; 2.1 hours for “Review chart of

Healthcare Associates for plaintiff’s medical records” on 4/2/2017; and 3.7 hours for “Compose

R 56.1 Counterstatement” on 6/17/2017. See id. at *5, *8, *10. But when the Court requested

an explanation for how he arrived at these hours (Docket ## 259, 260), Colihan never provided

that explanation — either for these dates or for any other dates. It seems unlikely, if not


                                                 13
impossible, that one could recall the exact amount of time (to the tenth of an hour) expended on

a particular litigation task that occurred years earlier. Thus, we cannot accept the accuracy of

Colihan’s claim to hours and we cannot give Colihan’s claim full weight. The same is true, of

course, for Zaloba and Blossner’s records.5

       We note that we are completely mystified by any attorney’s failure to keep

contemporaneous time records in this case. A party who brings a case under 42 U.S.C. § 1983 is

entitled to an award of attorney’s fees under 42 U.S.C. § 1988(b) if it prevails. And it has long

been established that (1) the attorney fee award belongs to the client, not the attorney, see, e.g.,

Sanchez-Ramirez v. Masters Food Serv. Inc., 2017 WL 3600423, at *3 (S.D.N.Y. Aug. 18, 2017

(“attorney’s fees obtained by statutory authority belong to the client, not counsel”) (citation

omitted), and (2) any application for attorney’s fees must be supported by contemporaneous time

records, see, e.g., Scott v. City of N.Y., 626 F.3d 130, 133 (2d Cir. 2010) (per curiam). Thus, an

attorney’s failure to keep contemporaneous time records is virtually destined to prevent any

award of statutory attorney’s fees, which greatly prejudices the client inasmuch as it diminishes

the funds available to pay attorney’s fees. It is thus not surprising that in New York, “[a] lawyer

has an ethical obligation to keep sufficiently accurate and detailed records from which it can be

determine[d] the reasonableness of his fee.” Realuyo v. Diaz, 2006 WL 695683, at *14

(S.D.N.Y. Mar. 17, 2006) (citing Matter of Jackson, 120 A.D.2d 309, 315 (3d Dep’t 1986), and

Matter of Phelan, 173 A.D.2d 621, 622 (2d Dep’t 1991)).

       While we keep the attorneys’ failures in mind in examining all the non-complying

attorneys’ time records, it is especially acute in the case of Colihan, who has asserted that he


       5
         We do, however, give some consideration to the fact that Blossner and Zaloba
responded to the Court’s orders by providing at least some explanation (and documentation) as
to how their billing summaries were compiled. See Docket ## 261, 262.

                                                  14
expended “250.8 ” hours on this case from October 2015 to February 2018. See Colihan

Statement of Services at *11. Blossner and Zaloba together account for only 102.25 hours out of

the total of 259.05 claimed by the Pawar attorneys. See generally Time Records of Vik Pawar in

Support of Fees (annexed as Ex. 2a to Second Pawar Decl.) (“Pawar Time Records”); Time

Records of Robert Blossner in Support of Fees (annexed as Ex. 3a to Second Pawar Decl.)

(“Blossner Time Records”); Time Records of Edward Zaloba in Support of Fees (annexed as Ex.

4a to Second Pawar Decl.) (“Zaloba Time Records”). Thus the problem is far more serious with

respect to Colihan.

       However, while we do not put much stock in the precise hours listed by Colihan, we

nonetheless accept that Colihan performed significant work on this case. This work included

filings on ECF over the years, communications with opposing counsel, and discovery requests.

See Colihan Fees Decl.; Third Colihan Fees Decl.; Final Colihan Fees Decl. More significantly,

Colihan took at least 19 depositions from November 2016 to March 2017 (although some were

exceedingly short). See Second Colihan Fees Decl. While Colihan has not summarized the

tasks he performed by hours, our own examination of his submissions shows that he claims to

have spent 24.2 hours conducting the depositions and that he claims to have spent approximately

59 hours preparing for them. See Colihan Statement of Services. An even more significant

amount of time was purportedly spent on the briefing on defendants’ motion for summary

judgment, which included Colihan’s preparation of a declaration, memorandum, and 56.1

statement in opposition (Docket ## 126-28). By our calculation, Colihan is claiming a total of

approximately 105 hours for the summary judgment submissions. See Colihan Statement of

Services. While we find that the amount of time spent on depositions appears to be justified, the

amount of time to prepare the summary judgment papers — based on our examination of these


                                               15
papers on the docket — is excessive.

       For their part, the Pawar attorneys claim to have expended a total of 259.05 hours on the

case. This includes 156.8 hours by Pawar, see Pawar Time Records; 28 hours by Blossner, see

Blossner Time Records; and 74.25 hours by Zaloba, see Zaloba Time Records.6 Pawar avers

that although Colihan performed a significant amount of work over a period of two to three

years, Pawar’s entry into the case as plaintiff’s counsel meant that Pawar and his colleagues had

to “duplicate” Colihan’s work to get ready for trial at the direction of Judge Koeltl. First Pawar

Decl. ¶¶ 9, 26-27. Certainly, Pawar engaged in a number of tasks to move the case along as

directed by the court. These included reviewing the case file inherited from Colihan, preparing

for a court-ordered settlement conference, preparing motions in limine, preparing voir dire and

draft jury instructions, responding to a motion to compel, preparing witnesses, reviewing

medical records, and engaging an expert, all before the case settled in December 2018. See

Pawar Time Records; Zaloba Time Records; Blossner Time Records. In the end, the Pawar

attorneys took the case over on short notice, prepared for trial, and ultimately were able to settle

the case before trial for a satisfactory amount for the client. We find that the total number of

hours claimed is reasonable.

       With little sense of irony, Colihan argues that specific time entries listed by Pawar,

Blossner, and Zaloba should be “disallowed” for various reasons. See Colihan Reply Mem. at

*7-10. We reject these arguments because Colihan has provided “no evidence that [the



       6
          Pawar’s time entries are based on his contemporaneous billing records, see Second
Pawar Decl. ¶ 2, though they suffer in some instances because the records indicate the attorney
to be the Pawar Law Group (“PLG”), making it impossible to know by whom the task was
performed. See, e.g., Pawar Time Records at 5 (3 hours for communications with Colihan “re:
expert” billed for PLG on 11/1); see also id. at 10 (0.3 hours for “[s]ettlement talks” billed for
Blossner on 8/9), 12 (1 hour regarding “motion for extension” billed for Blossner on 7/16).

                                                 16
attorneys’] representations are false[,]” and “[i]n the absence of evidence to the contrary,” the

statements made by Pawar, Blossner, and Zaloba generally “establish[ ] the sufficiency of the

time records offered.” Brennan v. New York Law Sch., 2012 WL 4177736, at *10 (S.D.N.Y.

Aug. 15, 2012) (citing cases), adopted, 2012 WL 4195826 (S.D.N.Y. Sept. 20, 2012).

       In the end, we accept that the Pawar attorneys spent approximately the same number of

hours on the case as Colihan, though we are unable to make a precise determination due to a lack

of contemporaneous records. Nonetheless, we believe the failure must weigh more heavily on

Colihan because he is claiming a far larger number of unsupported hours than the Pawar

attorneys. Having reviewed the parties’ submissions we conclude that, after costs are deducted,

Colihan should obtain 45% of the fees and that the Pawar attorneys should obtain the remaining

55%.

       As for costs, Colihan provides evidence of costs in one of his declarations, in which he

explains that he incurred $1,760 in service and filing fees, Second Colihan Decl. ¶¶ 1, 3, and to

which he attaches a purported invoice of court reporter fees for depositions totaling $10,941.50,

see Ex. 31 (annexed to Second Colihan Decl.). Colihan states he is “claiming total out of pocket

expenses” of $12,701. Second Colihan Decl. ¶ 3. Thus, Colihan has supported an award of

$12,701 in total costs. Pawar agrees that Colihan is due at least this amount. See, e.g., Pawar

Mem. at 4. Accordingly, Colihan is entitled to $12,701 in costs.

                                      *       *        *

       In sum, the $85,000 is distributed as follows: Colihan is awarded $12,701 in costs and

$32,535 in fees for a total of $45,236. The Pawar attorneys are awarded $39,764 in fees.

III. CONCLUSION

       For the foregoing reasons, the parties’ applications for fees (Docket ## 221, 242) are


                                                  17
denied in part and granted in part. Pawar shall transmit to Colihan the sum of $45,236 within 14

days of the date of this Opinion and Order and may retain the remainder for the Pawar attorneys.

       SO ORDERED.

Dated: New York, New York
       September 12, 2019


                                                    G RIEL W. GO~TEIN
                                                     nited States Magistrate Judge




                                               18
